Citation Nr: 1439694	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-42 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that declined to reopen the Veteran's claims for service connection for an acquired psychiatric disorder and for PTSD.  In April 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in October 2010.

In January 2011, the Veteran testified before the Board at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the March 2010 rating decision also declined to reopen the claim for service connection for colitis mucosal.  Although the Veteran filed a Notice of Disagreement in April 2010, and the RO furnished a Statement of the Case on this issue in September 2010, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time.  

The Board also notes that the RO separated the Veteran's claims to reopen as one for an acquired psychiatric disorder and one for PTSD.  However, the Court of Appeals for Veterans Claims (Court) has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Veteran's claims to reopen for service connection for an acquired psychiatric disorder and for PTSD have been recharacterized as one issue to encompass any psychiatric disorder, to include PTSD (as reflected on the title page).

In September 2013, the Board remanded the Veteran's claim for new and material evidence for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2006 rating decision that denied service connection for an acquired psychiatric disorder, to include PTSD, was not appealed and is final.  

2.  Some of the evidence received since the February 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen service connection for an acquired psychiatric disorder, to include PTSD, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for an acquired psychiatric disorder, to include PTSD, was originally denied by a rating decision in February 2006.  The Veteran did not submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. § 3.156(b) (2013).  In the February 2006 rating decision, the RO denied the claim because there was insufficient stressor information, no evidence of continuity of treatment, and no evidence that the Veteran's disability was related to her period of service.  The relevant post-service medical evidence included VA medical records dated from July 2004 to July 2005.     

In October 2009, the Veteran filed her request to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  In the March 2010 rating decision on appeal, the RO declined to reopen the Veteran's claim.  However, in a May 2014 Supplemental Statement of the Case, the RO reopened the Veteran's claim but denied it on the merits.      

The evidence received subsequent to the March 2010 rating decision includes, in relevant part, VA and private medical records dated from February 2004 to June 2014, the Veteran's Social Security Administration records, a January 2011 videoconference hearing transcript, and the Veteran's statements.  

As pertinent here, the Veteran submitted a June 2014 letter from her private psychologist.  The psychologist diagnosed the Veteran with PTSD and bipolar disorder and noted that she had increased stress secondary to a variety of psychosocial stressors, which included a history of not being able to deal with her military experience/trauma.  He opined that the environmental triggers from the Veteran's "participation in the military likely contributed to the exacerbation of her mental health functioning."  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the June 2014 letter constitutes evidence suggesting that the Veteran's acquired psychiatric disorders could be due to her period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the issue of service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran contends that she has an acquired psychiatric disorder, to include PTSD, that is due to her period of service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the Veteran indicated "don't know" on the January 1976 enlistment examination for a history of depression or excessive worry and nervous trouble, but the evidence of record does not show that the Veteran had an actual diagnosis of any psychiatric disorder noted upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.

Service treatment records show that the Veteran received medication in August 1976 for diarrhea and nerves.  She was recommended for an early separation/hardship discharge in August 1976 for her mucous colitis and for being very nervous and upset due to her civilian husband of only 4 months leaving her to go to CONUS because he could not stand his job there or adjust to Spain.  On separation examination in November 1976, the Veteran reported having frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The examiner noted that she had trouble sleeping secondary to nervousness and that she had depression and anxiety secondary to her dislike of the base and service.  

VA and private medical records dated from February 2004 to June 2014 show that the Veteran received intermittent treatment for various psychiatric disorders, including PTSD, bipolar disorder, major depressive disorder, obsessive compulsive disorder, and anxiety disorder.  VA medical records indicate that the Veteran had experienced childhood sexual abuse.  

In a June 2014 letter from a private psychologist, the Veteran was diagnosed with PTSD and bipolar disorder.  The psychologist noted that the Veteran had increased stress secondary to a variety of psychosocial stressors, which included a history of not being able to deal with her military experience/trauma.  He opined that the environmental triggers from the Veteran's "participation in the military likely contributed to the exacerbation of her mental health functioning."

Given the evidence outlined above, the Veteran should now be afforded a VA psychiatric examination with medical opinion concerning whether she has an acquired psychiatric disorder that arose during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that after the most recent Supplemental Statement of the Case in May 2014, new evidence was received in July 2014 in the form of a June 2014 letter from the Veteran's private psychologist.  No waiver of RO consideration was submitted for this letter, and the claim has not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will also remand the claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether she has a current acquired psychiatric disorder, to include PTSD, that is related to her period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with any pre-existing acquired psychiatric disorder, to include PTSD?

(b) If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing acquired psychiatric disorder, to include PTSD, WAS NOT aggravated beyond the natural progress of the disorder by her active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with any pre-existing acquired psychiatric disorder, to include PTSD, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current acquired psychiatric disorder, to include PTSD, is etiologically related to any symptomatology noted during such service?    

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the June 2014 letter from the Veteran's private psychologist.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


